DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief
In view of the appeal brief filed on 8/1/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/GLENTON B BURGESS/            Supervisory Patent Examiner, Art Unit 2454                                                                                                                                                                                            .

Claim Objections
Claim 2 is objected to because the claim depends on itself (“The system of claim 2”). As the only preceding claim is claim 1, the examiner believes claim 2 is intended to depend on claim 1. Appropriate correction is required.

Claim 4 is objected to because the claim depends on itself (“The system of claim 4”). As claim 3 is the only preceding claim providing antecedent basis for the limitation “the control flow message” in claim 4, the examiner believes claim 4 is intended to depend on claim 3. Appropriate correction is required.

Claim 4 is further objected to because the limitation “the article” lacks antecedent basis. Claim 1 was amended on 7/21/2020 to change “an article” to “a content item.” Therefore, the examiner believes the limitation in claim 4 is meant to be “the content item.” Appropriate correction is required.

Claim 5 is objected to because the limitation “the article” lacks antecedent basis. Claim 1 was amended on 7/21/2020 to change “an article” to “a content item.” Therefore, the examiner believes the limitation in claim 5 is meant to be “the content item.” Appropriate correction is required.

Claim 13 is objected to because the limitation “the article” lacks antecedent basis. Claim 10 was amended on 7/21/2020 to change “an article” to “a content item.” Therefore, the examiner believes the limitation in claim 13 is meant to be “the content item.” Appropriate correction is required.

Claim 14 is objected to because the limitation “the article” lacks antecedent basis. Claim 10 was amended on 7/21/2020 to change “an article” to “a content item.” Therefore, the examiner believes the limitation in claim 14 is meant to be “the content item.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 depends on itself (“The system of claim 3”). The examiner is unclear on the proper dependency of the claim. It may depend on claim 1 or claim 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 -21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed “tangible machine readable storage medium” may be a transitory embodiment. A network cable is a tangible machine readable storage medium that may temporarily store computer instructions as they are transmitted along the network cable. However, such a medium is a transitory embodiment and thus not statutory. See MPEP § 2106. The Applicant is advised that amending the claims to a “non-transitory tangible machine readable storage medium” would overcome this 35 U.S.C. 101 rejection.

Allowable Subject Matter
Claims 1, 6-8, 10-12, and 15-18 are allowed.

Claims 2, 4, 5, 13, and 14 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.

Claim 3 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 19-21 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101 set forth in this Office action.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Attempted Telephonic Contact
The examiner left a voice message for the Applicant’s representative, James B. Devaney, at the phone number 816-474-6550 on August 20, 2022. A return call had not been received as of the date of this Office action. The purpose of the phone call was to obtain authorization for an examiner’s amendment to overcome the claim objections and rejections set forth above in order to expedite prosecution. The examiner remains amenable to an examiner’s amendment if the Applicant prefers this to a formal response to this Office action. The Applicant is invited to call the examiner at 571-270-1244.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached Monday through Friday: 7:00 AM to 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Brian Whipple/
Primary Examiner
Art Unit 2454



8/29/2022